DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter et al., (US2003/0206968).
Cotter teaches a fungicidal composition comprising synergistically effective amounts of a combination of agents A, B, and C.  Agent A includes fluazinam among a list of 21 agents, while agent B is a fungicidal triazole derivatives including tebuconazole of 5 agents. See prior art claims 1 and 2.  Further, the compositions described can be used in the protection of a wide variety of plants against fungal attack. See par. 93.
Thus, the claimed combination is taught to be combined for use in protecting plants to fungal attacks.  Thus, a person of ordinary skill would have a motivation to apply this to protect 
Cotter teaches particularly preferred triazole compounds to consist of: cyproconazole, epoxiconazole, metconazole, propiconazole, and tebuconazole. See par. 43.  Each of these 5 preferred compounds are included in instant claim 9 and prior art claim 2.   Prior art claims 8 and 9 include treatment of rust on wheat and requires at least one azolopyrimidine of claim 1, which includes triazole derivatives and includes at least one fungicidal active ingredient of claim 1, which includes fluazinam.  
The instant claims uses the language “controlling” which the examiner interprets under a broadest reasonable interpretation in light of the instant Specification to include prevention.  Thus, a plant is not required to have rust, but prevention merely requires a plant to be capable of having rust.  As such, treatment of a wide variety of plants for protection from fungus, as taught by the prior art would have an effect of controlling rust, absent evidence to the contrary.
With respect to claim 5, the dosage is so broad as to encompass almost every conceivable dosage of claimed agents.  Further, the claimed agents are each result-effective variables that could be optimized through nothing more than routine experimentation.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter et al., (US2003/0206968), in view of Noon et al., (US2007/0010401), and in view of Tobler et al., (US2010/0216640) (cited in IDS), and in view of Görtz et al., (US2014/0039027).
Cotter teaches a fungicidal composition comprising synergistically effective amounts of a combination of agents A, B, and C.  Agent A includes fluazinam among a list of 21 agents, while agent B is a fungicidal triazole derivatives including tebuconazole of 5 agents. See prior a wide variety of plants against fungal attack. See par. 93.
Thus, the claimed combination is taught to be combined for use in protecting plants to fungal attacks.  Thus, a person of ordinary skill would have a motivation to apply this to protect soybean from fungal attack, with a reasonable and predictable expectation of success that it would be efficacious.   
Cotter teaches particularly preferred triazole compounds to consist of: cyproconazole, epoxiconazole, metconazole, propiconazole, and tebuconazole. See par. 43.  Each of these 5 preferred compounds are included in instant claim 9 and prior art claim 2.   Prior art claims 8 and 9 include treatment of rust on wheat and requires at least one azolopyrimidine of claim 1, which includes triazole derivatives and includes at least one fungicidal active ingredient of claim 1, which includes fluazinam.  
The instant claims uses the language “controlling” which the examiner interprets under a broadest reasonable interpretation in light of the instant Specification to include prevention.  Thus, a plant is not required to have rust, but prevention merely requires a plant to be capable of having rust.  As such, treatment of a wide variety of plants for protection from fungus, as taught by the prior art would have an effect of controlling rust, absent evidence to the contrary.
Noon teaches synergistic combinations of fungicides for controlling rust disease, including soybean rust by administering tebuconazole. See prior art claims 2 and 7.  Further, suitable additional fungicides include fluazinam, although Noon did not recognize the synergy that is taught by Cotter. See par. 25.
Similarly, Tobler teaches compositions for controlling diseases “especially rust diseases on soybean plants.” See abstract.  While Tobler teaches thousands of component agents, prior art fluazinam and tebuconazole. See prior art claims 8, 14, and 18, e.g.
Görtz teaches treating soybean rust by applying a SDHI fungicide, including fluxapyroxad. See prior art claims 1 and 2.  The limited list of compounds also include bixafen, penthiopyrad, boscalid, penflufen, and isopyrazam. See prior art claim 11.
With respect to claim 5, the dosage is so broad as to encompass almost every conceivable dosage of claimed agents.  Further, the claimed agents are each result-effective variables that could be optimized through nothing more than routine experimentation.  
It would have been prima facie obvious to a person of ordinary skill in the art to combine the teachings of Cotter, Noon, Tobler, and Görtz to arrive at the claimed combination.  One would be motivated to do so because tebuconazole and fluazinam are taught to be synergistic against a number of fungal attacks against a wide variety of plants.  Similarly, Noon teaches tebuconazole to be usable in a synergistic combination that controls soybean rust and an additional agent that can be used include fluazinam.  Tobler also teaches fluazinam and tebuconazole to be preferential among a substantially larger listing of agents for controlling soybean rust.  Görtz teaches the claimed carboxamide compounds to treat soybean rust.  Thus, a person of ordinary skill would have a reasonable and predictable expectation of success in combining tebuconazole, fluazinam, and any of the claimed carboxamides in treating and controlling soybean rust because they are known to do this individually and they are known to function together synergistically in controlling fungus in a large variety of crops and plants.
As such, no claim is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                           
/JARED BARSKY/Primary Examiner, Art Unit 1628